SHIVERS, Judge.
This appeal from a denial of a Florida Rule of Criminal Procedure 3.800 motion for postconviction relief is dismissed for lack of jurisdiction. Rule 3.800 does not authorize a motion for rehearing, and thus Ketion’s motion for rehearing in the trial court did not postpone rendition of the order on appeal. Griffis v. State, 593 So.2d 308 (Fla. 1st DCA 1992). The order was rendered on September 20, 1990, and the notice of appeal was filed on October 25, 1990, five days late.
MINER and WOLF, JJ., concur.